Citation Nr: 1511288	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1978 to November 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Denver, Colorado RO.

The Veteran provided testimony at a May 2013 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.  

In September 2013, the Board remanded the claims of entitlement to service connection for bronchitis and a left shoulder disability for further development.  Subsequently, the RO granted service connection for bronchitis in a December 2013 rating decision; thus, that issue is no longer on appeal.  The development having been completed with respect to the left shoulder disability claim, that claim is now appropriate for appellate review.    

The issues of entitlement to service connection for an acquired psychiatric disability to include depression associated with alcohol abuse, cirrhosis of the liver associated with alcohol abuse, calcium pyrophosphate dihydrate deposition disease (CPPD) of multiple joints, aortic dissection associated with alcohol abuse, enlarged spleen, chronic headaches/migraines, and chronic obstructive pulmonary disease (COPD) secondary to service-connected bronchitis have been raised by the record in a May 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Symptoms of a left shoulder disability were not unremitting in service or since service separation, and the weight of the evidence demonstrates that the current left shoulder disability was incurred in a post-service accident.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

The disability at issue is not one of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current left shoulder disability is related to active service.  Specifically, he avers that his left shoulder began hurting during boot camp, and he was told that he had bursitis.  He avers that his shoulder pain has continued since service separation and progressed to its current condition.    

After a review of all of the evidence of record, lay and medical, the Board finds that, while the Veteran had a left shoulder problem during active service, it was not unremitting, and, in fact, resolved prior to service separation.  

The August 1977 enlistment examination report shows normal clinical evaluation of the upper extremities, and the Veteran checked "no" next to "painful or trick shoulder."  

In October 1978, the Veteran reported left shoulder pain of three years' duration with no history of trauma.  On physical examination, range of motion of the shoulder was not restricted, but there was palpable tenderness in the left anterior deltoid area and crepitus was noted on arm elevation.  The clinician diagnosed probable bursitis and prescribed physiotherapy consisting of heat and massage and pain medication.  

The left shoulder problem seems to have resolved shortly thereafter, as a December 1978 periodic medical examination report indicates normal clinical examination of the upper extremities, and the Veteran checked "no" next to "painful or trick shoulder," providing highly probative evidence against his claim of unremitting symptoms during active service.  

In August 1979, nearly one year later, the Veteran complained of various injuries after involvement in a fight the night prior, including left shoulder pain.  On physical examination, range of motion was "good," and no edema, ecchymosis, or inflammation was noted.  There was tenderness to palpation.  No diagnosis was made with regard to the left shoulder, and there are no signs, symptoms, findings, treatment, or diagnoses of left shoulder problems during active service.  

The November 1980 separation examination report shows normal clinical evaluation of the upper extremities, and the Veteran did not report any left shoulder problems, despite reporting other medical problems, again providing highly probative evidence against an unremitting left shoulder problem during active service.  

It is important for the Veteran to understand that the service records are not the only records the Board has reviewed in this case.  The Board also finds that the weight of the evidence demonstrates that symptoms of a left shoulder disability have not been unremitting since separation from active service in November 1980.  

Following service separation in November 1980, the evidence of record does not show any complaints, diagnosis, or treatment for a left shoulder problem until April 2006, when the Veteran sought treatment for left shoulder pain after he was hit by a car while riding his bicycle and landed on his left side.      

The absence of post-service complaints, findings, diagnosis, or treatment for more than 25 years after service separation until 2006 is one factor that tends to weigh against a finding of unremitting symptoms of a left shoulder disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Additional evidence tending to show that symptoms of a left shoulder disability have not been unremitting since service separation include the Veteran's own history of injury provided at multiple treatment visits indicating that inception of the disability occurred many years after service due to the post-service bicycle/motor vehicle accident (see, for example, VA treatment notes from April 26, 2006, May 16, 2006, May 23, 2006, September 28, 2006, December 19, 2006).  In addition, in December 2005, about six months prior to the bicycle accident, the Veteran sought treatment with a private physician for right shoulder pain, and it was specifically noted that he had no left-sided symptoms.  

These statements were all made in the course of seeking treatment, rendering them highly probative evidence against the Veteran's current contention of unremitting symptoms since service.

Moreover, at no point when seeking treatment after service did the Veteran provide a history of left shoulder symptoms occurring or beginning during active service.  The absence of such statements is highly probative evidence against his claim, as it is assumed that the Veteran would provide a thorough and accurate medical history in order to receive the best treatment for his symptoms.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had symptoms of a left shoulder disability since separation from service in November 1980, the Board finds that, while the Veteran is competent to report the onset of such symptoms, his recent reports of unremitting symptoms of a left shoulder disability since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to unremitting symptoms of a left shoulder disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which show a left shoulder problem that resolved prior to service separation, the lack of any post-service documentation of treatment or diagnoses of a left shoulder problem until 2006 after the Veteran was involved in a bicycle/motor vehicle accident, the Veteran's statements to his treatment providers regarding his left shoulder symptoms placing inception of those symptoms many years after service separation and attributing them to the post-service accident, the absence of a history of left shoulder symptoms beginning during service in the post-service treatment records, and the December 2005 private treatment note specifically noting no left shoulder symptoms. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current left shoulder disability and his military service, including no credible evidence of unremitting left shoulder symptoms during active service, or unremitting symptomatology of a left shoulder disability since service separation, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for a left shoulder disability, and outweighs the Veteran's more recent contentions regarding in-service unremitting left shoulder symptoms and post-service left shoulder symptoms.  There is simply nothing that connects the current problem and service 35 years ago, and there is a great deal of evidence against this claim.  The best evidence, including a rather significant gap between service and the start of the disability following a post-service bicycle/motor vehicle accident, supports the denial of this claim. 

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  A timely January 2007 letter satisfied the notice requirements of the VCAA in this case.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the May 2013 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2013 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for the left shoulder disability; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, as explained in this decision, the Board finds that the weight of the evidence demonstrates no unremitting symptoms of a left shoulder disability in service and no unremitting symptoms of a left shoulder disability since service separation.  Moreover, the overwhelming preponderance of the evidence demonstrates that the current left shoulder disability is attributable to a post-service bicycle/motor vehicle accident.  Therefore, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a left shoulder disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left shoulder disability is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


